Citation Nr: 0603069	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture of the right little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2002 rating decision rendered by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2005, the Board remanded 
the case to the RO for further development.  The requested 
development has been completed and the matter has been 
returned to the Board for further appellate action.  


FINDINGS OF FACT

The residuals of a fracture of the right little finger are 
productive of functional impairment that is significantly 
less than that of an amputation of that finger with 
metacarpal resection (more than one-half of the bone lost).


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a fracture of the right little finger have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.20, 4.71a, Diagnostic Codes 5156, 5227, 5230 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that through the 
statement of the case, supplemental statement of the case, 
and various letters from the originating agency to the 
veteran, including letters dated in July 2002 and January 
2005, the veteran has been informed of the evidence and 
information necessary to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that he should 
submit.  Additionally, the originating agency has 
specifically requested him to submit all pertinent evidence 
in his possession.  

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records identified by the veteran as 
pertinent to his claim.  In addition, he has been provided 
with examinations to ascertain the severity of the residuals 
of the fracture of his right little finger.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).


Service connection for residuals of a fracture of the right 
little (fifth) finger was granted by rating decision in 
October 1998 as the evidence showed that the veteran 
fractured his right little finger in September 1982.  A 
noncompensable evaluation was initially assigned.  

The veteran filed a claim for an increased rating for the 
disability in August 2001.  He asserted that the disability 
had increased in severity since his last VA compensation and 
pension examination in 1998.  

In conjunction with his claim, the veteran was afforded a VA 
examination in January 2002.  The examination report notes 
that the veteran sustained a fracture dislocation of the 
proximal interphalangeal joint of his right little finger 
during service.  This healed in a very deformed and ankylosed 
position.  The veteran reported discomfort and difficulty 
putting gloves on.  He had to wear insulated gloves while 
working as a boiler plant operator.  He reported that his 
fingers were extremely stiff and he had difficulty reaching 
into a pocket.  The finger was reportedly extremely sensitive 
to even light touch and very sensitive if he struck it 
against something or if something forcefully shook his hand. 
 
Examination of the right hand revealed that the little finger 
was angulated 30 degrees.  There was a large bony prominence 
at the apex of the deformity which was sensitive to touch.  
When asked to actively flex the finger, the proximal 
interphalangeal joint did not flex at all and his fingertip 
did not come within 2 inches of the palm on active flexion.  
The finger could be flexed passively; however, this was 
somewhat painful.  The veteran was not able to oppose the 
thumb to the little finger due to the deformity.  The 
diagnosis was old fracture dislocation of the right proximal 
interphalangeal joint of the little finger with ankylosis in 
an unfavorable position such that the condition was 
equivalent to loss of the finger, amputation of the finger.  

Subsequent VA treatment records show that the veteran 
underwent surgical joint fusion with angular deformity 
correction of the right small finger proximal interphalangeal 
joint in March 2002.  Subsequent follow-up treatment records 
dated a week later show that the veteran was doing well.  His 
wound was healing well with a small amount of peri-incisional 
erythema which was not felt to represent a deep infection.  
His fingertip was well perfused and he had good sensation in 
his fingertip.  In April 2002, he was noted to have fusiform 
swelling consistent with healing.  There was no erythema or 
pin site drainage.  He had no pain with palpation or 
metacarpal phalangeal motion.  The veteran had no motion at 
the proximal interphalangeal joint due to the fusion.  A 
treatment note dated six weeks after the surgery shows that 
the veteran had had no significant problems since his 
surgery.  He denied any drainage or pain in his finger.  
Fusiform swelling at the proximal interphalangeal consistent 
with a healing incision was noted.  There were no erythema or 
drainage from the pin site and no pain with palpation of the 
metacarpal phalangeal joint.  The veteran again had no motion 
at the proximal interphalangeal with the pin present dorsal-
ulnarly.  X-rays appear to show a solid fusion.  The pin was 
removed.  The veteran was advised to return for follow up as 
needed.  

By rating decision in May 2002, the RO increased the 
disability evaluation for the veteran's right finger 
disability.  By subsequent rating decision dated in June 
2002, the RO assigned a temporary total evaluation based on 
surgical or other treatment necessitating convalescence.  
This temporary total evaluation was effective from March 15, 
2002, with resumption of a 10 percent evaluation from May 1, 
2002.  

In his July 2002 notice of disagreement, the veteran noted 
that he had developed a boney mass on the top of his finger 
where the pin was inserted.  When this lump occasionally got 
caught on objects, he experienced discomfort and shooting 
pain.  He was also unable to grip objects with his right 
hand.  He asserted that he was never told that his finger 
would end up three quarters shorter than his left little 
finger.  

At his September 2003 RO hearing, the veteran reported that 
he had surgery on his right little finger because it was 
growing out at a 90 degree angle to his hand causing it to 
hit on objects resulting in excruciating pain.  His finger 
had to be broken in order to fuse it together at the middle 
knuckle.  From time to time, he had a pulsating ache lasting 
anywhere from 10 to 20 seconds.  His finger affected his work 
as he was involved in handling wrenches and toolboxes.  From 
time to time, he had to reposition his whole hand after 
getting his finger locked into a particular position.  The 
veteran acknowledged that he was right hand dominant.  He 
reported having pain in his right little finger 8 to 12 times 
per week.  He reported that his residual surgical scar was 
not sensitive to touch or painful.  

The veteran was afforded a fee-basis compensation and pension 
examination in September 2003.  He was not receiving any 
treatment for his right little finger disability.  His 
functional impairment consisted of difficulty clutching 
certain objects.  It was noted that this did not result in 
any time lost from work.  His symptoms included ankylosis 
with pain in the right little finger.  His pain occurred as 
often as 10 times per week with each occurrence lasting for 
30 seconds.  The veteran's ability to perform daily functions 
during flare-ups was noted to be moderate as he was 
distracted; however, the flare-ups resolved in less than 1 
minute.  The veteran was able to brush his teeth, shower, 
vacuum, drive, cook, climb stairs, dress himself, take out 
the trash, walk, shop, garden, and push a lawn mower.  He 
could tie his shoelaces, fasten buttons, pick up paper, and 
tear paper without difficulty.  He had worked for the past 
two years as a boiler plant operator and was currently 
employed in that capacity.  

On examination of hand dexterity, the gap between the 
proximal transverse crease of the palm to the little 
fingertip was 7 cm.  The veteran's hand strength was within 
normal limits bilaterally.  Range of motion of the right 
little finger revealed distal interphalangeal flexion of 0 
degrees; proximal interphalangeal flexion of 0 degrees; and 
metacarpophalangeal flexion to 90 degrees.  There was 
ankylosis of the right little finger metacarpophalangeal 
joint in a favorable position; ankylosis of the right little 
finger proximal interphalangeal joint in an extremely 
unfavorable position; and ankylosis of the right little 
finger distal interphalangeal joint in an extremely 
unfavorable position.  Examination of the finger revealed no 
tenderness, neuroma, circulation problems, or any other 
abnormal findings.  The examiner noted that the veteran did 
not have an amputation of the little finger; rather he had a 
fusion of the finger.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the veteran.  38 U.S.C.A. § 4.3.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2005) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2005) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2005) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved. 

Under the former version of Diagnostic Code 5227, ankylosis 
of individual fingers, in either the minor or major hand, was 
rated noncompensably disabling.  See 38 C.F.R. § 4.71a 
(2002).  A note to Diagnostic Code 5227 provided that 
extremely unfavorable ankylosis of a finger should be rated 
as amputation under Diagnostic Codes 5152 through 5156.  

Throughout the course of this appeal, amputation of the 
little finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto warranted a 10 
percent evaluation for either the minor or major hand.  A 20 
percent evaluation was warranted with metacarpal resection 
(more than one-half of the bone lost) in either the minor or 
major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5156.

Under Diagnostic Code 5230, as revised in August 2002, 
limitation of motion of the ring or little finger, in either 
the minor or major hand, is rated as noncompensably 
disabling.  Under the revised version of Diagnostic Code 
5227, unfavorable or favorable ankylosis of the ring or 
little finger warrants a noncompensable evaluation.  A note 
to revised Diagnostic Code 5227 instructs raters to consider 
whether an evaluation as to amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with the 
overall function of the hand.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987).


Analysis

While the evidence shows that the veteran had unfavorable 
ankylosis of the right little finger both prior to and 
following his fusion surgery in 2002, the evidence does not 
show that the veteran's service-connected right little finger 
disability results in symptoms analogous to amputation of the 
finger with metacarpal resection as contemplated for a higher 
rating under Diagnostic Code 5156.  The veteran's surgery 
involved fusion of the proximal interphalangeal joint and did 
not involve metacarpal resection.  While the veteran was 
noted to have ankylosis of the right little finger 
metacarpophalangeal joint during examination in September 
2003, there is no medical evidence of metacarpal resection 
with loss of one-half of the bone of the right little finger.  
Accordingly, the disability does not warrant a higher 
schedular rating.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The Board notes 
that despite the veteran's complaints of pain and discomfort, 
he continued to work as a boiler plant operator and did not 
miss time from work due to his right little finger.  
Similarly, despite the ankylosis, he is able to perform 
activities of daily living, including tying his shoelaces, 
fastening buttons, and tearing paper without difficulty.  
While he reported experiencing frequent pain, as often as 10 
times per week, the veteran acknowledged that the pain during 
these flare-ups lasted no more than a minute.  The record 
does not show that the disability has necessitated frequent 
periods of hospitalization or that the manifestations of the 
disability are otherwise unusual or exceptional.  
Accordingly, the Board concludes that referral of this case 
for extra-schedular consideration is not in order.  


ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the right little finger is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


